374 F.2d 887
Charlie MOON, Appellant,v.CITY OF ATHENS et al., Appellees.
No. 23624.
United States Court of Appeals Fifth Circuit.
March 22, 1967.

Robert B. Thompson, Gainesville, Ga., for appellant.
Joseph J. Gaines, Athens, Ga., for appellees.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge and BREWSTER, District Judge.
PER CURIAM:


1
This is an appeal from the judgment of the District Court denying the appellant relief in a suit attacking the refusal of of the City of Athens to grant to him a beer and wine license. Appellant contends that under the teachings of this Court's decision in Hornsby v. Allen, 5 Cir., 326 F.2d 605, he was deprived of his constitutional rights by reason of the failure of the City of Athens to establish reasonably ascertainable standards for its application of the right granted it by the Georgia Laws to license beer and wine sellers. However, we do not reach the merits of the case because it appears that the licensing procedures of the City of Athens are for one year at a time. The license sought was for the year 1965. In view of the fact that the year has long since ended and in view of the fact that the City has adopted a new ordinance respecting the granting of such licenses applicable to all years beginning January 1, 1966, we are constrained to hold that this appeal is moot. See Stover v. City Council of Fairburn, et al, 220 Ga. 670, 141 S.E.2d 399.


2
The appeal is dismissed for mootness.